Citation Nr: 1043634	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  05-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a skin disorder of the 
legs, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vanessa G. Ellermann, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to August 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that denied the benefits sought on appeal.

In a February 2006 decision, the Board denied the Veteran's claim 
for service connection for a skin disorder of the legs.  The 
Veteran appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to a Joint Motion for 
Remand, in an August 2007 Order, the Court remanded the claim to 
the Board for readjudication, in accordance with the Joint 
Motion.  In August 2008, the Veteran testified before the Board 
at a hearing held at the RO.  In November 2008, the Board 
remanded this matter for further development.

In a May 2009 decision, the Board denied the Veteran's claim for 
service connection for a skin disorder, to include as due to 
herbicide exposure.  The Veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, in a May 2010 Order, the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

The Veteran contends that he has a skin disorder of the legs that 
is related to exposure to herbicides during service in the 
Republic of Vietnam.

The service medical records include a May 1969 report of medical 
history at which time the Veteran indicated that he either had in 
the past or currently had a skin disease.  However, the May 1969 
pre-Army examination report shows a normal clinical examination 
of the skin.  The Veteran was treated for a rash on his hand on 
one occasion in September 1969.  However, a June 1972 separation 
examination shows a normal clinical examination of the skin and 
the Veteran denied having any skin disease in the corresponding 
report of medical history.

The Veteran has indicated that he did not seek post-service 
medical treatment for any skin disorder and the record is void of 
any post-service medical records that reflect any treatment for 
the same.

In a February 2004 statement in support of claim, the Veteran 
claimed that he had a rash on his legs to which he applied 
hydrocortisone cream to relieve the itching.  He also indicated 
that he became aware of his skin disorder after his incarceration 
in September 1989.

In August 2008, the Veteran testified that he had a rash on his 
lower extremities and an occasional rash on his back that itched 
and developed a crust which caused scarring.  He testified that 
he first noticed the rash in either 1974 or 1975, but further 
testified that he is not currently receiving any treatment.  VA's 
duty to assist includes a duty to provide a medical examination 
or obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Although the Veteran is competent to report the onset of a skin 
disorder during service, and the continuity of symptoms after 
service, he is not competent to diagnose or to relate any current 
skin disorder to his active service.  As any relationship remains 
unclear to the Board, the Board finds that a VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA dermatology examination to 
determine the nature and etiology of any 
current skin disorder of the legs.  The 
claims folder should be reviewed by the 
examiner and that review should be indicated 
in the examination report.  The rationale for 
all opinions should be provided.  
Specifically, the examiner should provide the 
following:

(a)  Diagnose any current skin disorder of 
the legs.

(b)  Is it at least as likely as not (50 
percent or more probability) that any skin 
disorder of the legs was incurred in or 
aggravated by the Veteran's service, 
including treatment for a rash on the 
Veteran's hand in September 1969, or is the 
result of exposure to herbicides during 
service?  The examiner must consider the 
Veteran's statements and August 2008 
testimony regarding the incurrence of a 
skin disorder of the legs, in addition to 
his statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

